El Juez Presidente Señor del Tobo,
emitió la opinión del tribunal.
Antonio Hoyo Liaño inició este injunction para recobrar la posesión de una casa situada en La Glorieta de Manatí por demanda presentada en la Corte de Distrito de Arecibo en la que alegó, en resumen, que adquirió la finca de que se trata en subasta pública celebrada en la Corte Municipal de Ma-natí el 28 de mayo de 1930, dándole posesión de la misma el mársbal de dicha corte el 10 de junio de 1930, desde cuya fecha continuó en posesión hasta el 1 de octubre de 1930 en que los demandados se introdujeron en la casa rompiendo una puerta y han permanecido en ella contra la voluntad del demandante negándose a desocuparla.
*947Contestaron los demandados negando que hubieran pene-trado en la casa en cuestión violentamente y alegando que están en posesión de ella desde mayo 26, 1928, en que la com-praron a Felipe Miranda y la ocupan actualmente.
Fué el pleito a juicio. Practicó su evidencia el deman-dante, consistente en las declaraciones de los siguientes testi-gos que expresaron, en resumen, lo que sigue:
Antonio Hoyo, el demandante, que el 28 de mayo de 1930 le adjudicó la casa la Corte Municipal de Manatí. Su abo-gado le preguntó: “¿Por qué se la adjudicó?” Intervino el abogado de los demandados: “La mejor prueba no es la de-claración del testigo, sino la prueba documental”; replicó el abogado del demandante: “No tenemos título. Es pose-sión.”, y resolvió el Juez: “Adelante.” Y en efecto siguió declarando el demandante que tomó posesión el 10 de junio, 1930, y cobró la renta a Saro Rodríguez dos meses, hasta que visitó la casa y encontró viviendo en ella a los demandados a quienes manifestó que la casa era suya y quienes le contes-taron que no saldrían de ella en modo alguno. No ejercitó acción civil contra los demandados. La casa era de Felipe Miranda, “él me lo manifestó y me la puso en garantía.” Cuando tomó posesión la ocupaba Rosario Rodríguez, sin que. sepa quién se la había alquilado. Contestando a la pre-gunta de cómo fué que tomó posesión, dijo: “El Márshal fué allí y manifestó que había sido adjudicada por la corte a nombre mío, esa casa y los vecinos tenían que pagar la men-sualidad a mí.”
Siguió el testigo Marcelino Hoyo. Es hermano del de-mandante. La casa se la entregó el Márshal de Manatí en representación de su hermano que estaba enfermo en el Au-xilio Mutuo. La ocupaba Rosario Rodríguez como inquilino, quien le pagó por dos meses. El márshal se comunicó con el inquilino y le dijo “que no tenía que entenderse con la se-ñora; que era mi hermano.” Rosario Rodríguez se fué. Le entregó la llave el último de septiembre. “Al otro día se metió una gente en la casa, esa Señora”, señalando a la de-*948brandada María Soledad la Lxiz, “que se negó a desocuparla. La puerta estaba forzada.”
Rosario Rodríguez, conoce a demandante y demandados, ‘ ‘ lo único que puedo decir es que alquilé la casa a G-oira y viví tres meses y estando viviendo en la casa al cumplirse los tres meses llegó Marcelino Hoyo con el mársbal. El Marshal de Manatí y me dijo estas palabras: ¿A quién le ba pagado durante los tres meses? y dije: A Goira, y me dijo: De hoy en adelante tiene que pagarme a mí. Hoyo, y me dieron unos papeles y se fueron; y cuando cumplí el mes llegó un mu-chacho para cobrar la casa y le di los cinco pesos y me dió el recibo. Yo puse el candado, le amarré un curricán y mandé la llave a Marcelino Hoyo. Vine al otro día por allí frente, a un cafetín que había allí cuando vi a la señora La Luz y abrió la casa y se metió dentro. Dijo que la casa era de ella y no había quién la sacara de allí.” Se mudó porque estaba “ajorado” por la Señora La Luz que sostenía que la casa era de ella y le habían hecho un “laberinto?’ para alquilarla.
El último testigo fué Desiderio Santos cobrador del de-mandante. Rosario Rodríguez le pagó dos meses de alquiler y desocupó la casa el primero de octubre. Estando la casa cerrada, la Señora La Luz la abrió y se instaló en ella. Avisó a Antonio Hoyo y éste fué y dijo a la Señora que se fuera y ella le contestó que no se iba. A la pregunta: “'¿Esa casa era de Antonio Hoyo?”, contestó: “Esa casa era de Felipe Miranda primero; después la tomó él y cuando vino el Már-shal le dijo a Rosario Rodríguez: De hoy en adelante esta casa es de Antonio Hoyo.”
Terminada la prueba del demandante, presentaron los de-mandados una moción de nonsuit que fué declarada con lugar, dictándose en su consecuencia sentencia en contra del deman-dante. Este apeló y señala en su alegato la comisión de tres-errores que envuelven una sola cuestión, la de si la evidencia aportada es o no suficiente para sostener los hechos alegados, en la demanda.
Conocemos la prueba por el extracto que de ella hicimos. *949al principio de esta opinión y la verdad es que lio puede ser más deficiente.
El injunction para recobrar la posesión se concede (Leyes 1917, vol II, pág. 221) al que dentro del año anterior a la presentación de la demanda, está en la posesión real de la propiedad que en ella se describe. Y aquí el demandante no demostró con la seguridad que un caso judicial requiere que estuviera en la posesión real de la finca de que se trata.
No se probó que orden alguna judicial fuera dictada. Se pretendió probar las actuaciones de un mársbal y la existen-cia de un pleito a virtud de referencias orales de otras per-sonas. Aquella parte de la evidencia que más .pudiera bene-ficiar al demandante, el pago del alquiler por el inquilino y la entrega de la llave al desocupar la casa, carece de fuerza decisiva porque se explica la actitud dél inquilino obedeciendo la indicación de un funcionario que no se sabe con qué au-toridad actuaba, pero que él estimó que no debía discutir. Además duró muy poco, sólo dos meses, desocupando la casa el inquilino al verse “ajorado” por la persona que al salir él la ocupó y que de modo consistente desde un principio alegó que era el dueño. Tampoco se demostró que la persona a quien el inquilino alquiló originalmente la casa fuera la misma de quien dice traer causa el demandante. La casa fué alqui-lada por Rosario Rodríguez a José Goira, y no a Felipe Miranda, y ni Goira ni Miranda declararon en el juicio.
Cuando un ciudadano pide a una corte que actúe recono-ciendo en él un derecho en contra de otra persona, debe de-mostrar de modo claro y firme la existencia de tal derecho. Una prueba tan incompleta como la aportada por el deman-dante en este caso cuando estaba a su alcance despejar todas las dudas, no justifica siquiera la continuación del litigio. La sentencia de nonsuit era procedente y debe confirmarse.